BUCK, J.
This cause comes to this court on appeal from the judgment entered in the district court of Dakota county. The only testimony submitted to this court in the return is a stipulation of the respective counsel of certain facts, and a copy of the will of Gottfried Schmidt, which it is claimed were introduced in evidence on the trial in. the district court. There is no settled case, no bill of exceptions, and no certificate attached to the record by *212the trial judge, showing that the return, or any part thereof, is true and correct, or that it contains all or any of the evidence. Under these circumstances, we cannot presume that there was error ,in the trial court in ordering judgment. Error must be made to appear affirmatively.
The judgment is therefore affirmed.